 MASON & HANGER-SILASMASONCO., INC.Mason&Hanger-SilasMason Co., Inc.andInternationalAssociation of Tool Craftsmen anditsLocalNo. 18,N.F.I.U.,Petitioner.Case38-RC-709December16, 1969DECISION AND DIRECTION OFELECTIONBY CHAIRMAN MCCULLOCHAND MEMBERSJENKINS AND ZAGORIAOn June 30, 1969, International Association ofTool Craftsmen, and its Local No. 18, N.F.I.U.,herein called the Petitioner, filed with Sub-Region38 of the National Labor Relations Board a PetitionforCertificationofRepresentativepursuant toSection 9(c) of the National Labor Relations Act, asamended. Subsequently, a hearing was held beforeHearing Officer, William G. Stack, for the purposeof taking testimony with respect to the issues raisedby the petition. Following the hearing and pursuanttoSection 102.67 of the National Labor RelationsBoard Rules and Regulations and Statements ofProcedure, Series 8, as amended, this case wastransferred to the Board in Washington, D. C., fordecision.A brief has been timely filed by thePetitioner.Pursuant to the provisions of Section 3(b) of theAct,theBoardhasdelegated itspowers inconnection with this case to a three-member panel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds they are freefrom prejudicial error.The rulings are herebyaffirmed.Upon the entire record in this case,including thebrief, the Board finds:1.The Employerisengagedin commerce withinthemeaning of the Act and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The labor organizations involved claim torepresent certain employees of the Employer.3.A question affecting commerce existsconcerning the representation of certain employeesof the Employer within the meaning of Section9(c)(1) and Section 2(6) and (7) of the Act for thefollowing reasons:This case arose at theArmy and AEC plantoperated by the Employer atBurlington,Iowa. Atthe plant are about 6,000 employees. The Petitionerseeks a severance election among a group consistingof tool and die makers and machinists, theirapprentices and helpers, including the machine shopwelder if the Board should decide his inclusion to beappropriate. The requested employees are currentlyrepresentedby theIntervenor and had been coveredby its labor agreement, effective from May 28, 1966,untilSeptember 8, 1969. This contract also coversotherclassifications,includingproductionandmaintenance employees, as described,infra.The467remainingemployees of the Employer, except forofficeand plant clerical and technical employees,are represented in separate units by 10 other unionsnot involved in this proceeding.'The Intervenor urged at the hearing that theBoard's decision inMallinckrodt ChemicalWorks,Uranium Division,162NLRB 387, dictates thedismissal of this petition. Although the Employeragreedwith the Intervenor, its labor relationsmanager testified at the hearing that since theEmployer dealt with 11 unions, it would not beunstabilizedtoberequiredtodealwith thePetitioner, should it win an election. For the reasonsdiscussed below, we agree with the Petitioner thatthegroupsoughtconstitutesatraditionaldepartmental group appropriate for severance underthe criteria established inMallinckrodt.The employees in job categories sought by thePetitioner, including the machine shop welder, areall the employees in the Employer's tool and gaugedepartment, in the mechanical division, and are allcommonly supervised by E. J. Critchfield, thedepartment superintendent. There are no tool anddie men or machinists in any other department. The44 employees sought by the Petitioner include 13journeymen machinists, 2 apprentices, I helper, andImachine shop welder in one of the machine shops;2machinists and 2 helpers in the other machineshop;and 18 journeymen tool and die men, 3apprentices, and 2 helpers in the tool and die shop.The work of their department is devoted primarilyto the building of new experimental or standardmachinesandtools,asdistinguishedfrommaintenance and repairs of production, machineryand tools,which is performed primarily bymillwrights and other employees.All journeymen machinists and tool and die menwork at the highest tolerances, except for twomachinists in the smaller of the two machine shopswho perform work of a somewhat less skillednature. There is no interchange between tool and diemakers and machinists, and other classifications.This is the only trade in the plant which has anapprenticeship program. The program is of 4 years'duration and involves acquiring the skills necessaryto use all the tools of the trade.'LocalUnion 218, General Drivers,Warehousemen, and Helpers,InternationalBrotherhood of Teamsters,ChauffeursandWarehousemenand Helpers of America(a unit including laborers, storage operators, truckdrivers, janitors, service-type personnel);Eastern Iowa DistrictCouncil ofCarpenters and Joiners of America,AFL-CIO (carpenters); Local Union212, United Association of Journeymen and Apprenticesof thePlumbingand Pipefitting Industry of the UnitedStatesand Canada,AFL-CIO(pipefitters),Local UnionNo. 735,International Brotherhood of ElectricalWorkers,AFL-CIO (electricians),Local UnionNo. 537,InternationalUnionofOperatingEngineers,AFL-CIO (equipmentoperators,powerhouse engineers and stationary firemen), Local Union 577, Bridge,Ornamental and Structural Iron Workers,AFL-CIO (iron workers),LocalUnion No 83,International Union of Boilermakers, Iron Shipbuilders andHelpers of America,AFL-CIO (boilermakers),LocalUnion No. 22,International Guards Union of America(guards),Local UnionNo. 744,Brotherhood of Painters,Decorators and Paperhangers of America,AFL-CIO(painters);and Local Union No. 91, Sheet Metal WorkersInternational Association,AFL-CIO (sheet metal workers)180 NLRB No. 63 468DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe tool and die makers are the highest paidoccupation in the plant. The machinists, who are inthe line of progression to tool and die maker, arehigherpaid thanmost of the production andmaintenanceworkers, their pay being roughlyequivalent to that of other crafts in the plantrepresented by craft unions.The tool and gauge department employees spendpractically all their time in the two machine shopsand the tool and die room. Two machinists havefrequentcontactwithothercrafts,particularlymillwrightswho, although they have their ownseparate shop, bring to the smaller machine shopproductionmachinery and tools, including toolsmade by tool and gauge department employees, forminor repairs. In addition, a few of the journeymenmachinists and tool and die makers work withmillwrightswho occasionallybringproductionequipment into the larger shops for dismantling,machining and tooling, and reassembly.The history of bargaining in the plant has been onthebasisof separate representation of skilledemployees as well as the separate representation ofemployees in two production and maintenance units.On January 20, 1949, the Employer recognizedInternationalAssociationofMachinistsas therepresentativeof tool and die makers and theirhelpers. Since then this unit has been referred to asthe"tool and die unit," although the followingclassificationswere subsequently added: In 1950,machinists and their helpers were included in the"unit." In 1952 the parties added to the "unit"set-up machinists, tool inspector, and apprentice tooland die men. Sometime around 1950 templaterepairmen, and auto mechanics and their helperswere added; in 1952 business machine repairmen; in1953,millwrights; in 1954, automotive inspectors;between 1954 and 1962, machine shop welder; andin 1964 locksmiths were added to this "unit." Thereare at present some 225 employees in the "tool anddie unit."The Intervenor has apparently for many yearsalso represented a separate unit of about 3,500productionandmaintenance employees, and a15-employee firefighters' unit. On May 28, 1966, themost recent collective bargaining agreement betweenthe Intervenor and the Employer was entered into,apparently the first single contract to cover allemployees representedby the Intervenor. Thecontract speaks of separate "units," the "tool anddie unit," a "firefighter unit," and a "productionandmaintenance unit." This contract is signedseparately by representatives of each of the threeunits and contains provisions applicable in part onlytoeach of the units. The contract provides foroccupational group seniority, with separate seniorityformachinists (machine shop), for tool and die men,for their helpers and their apprentices, and for themachine shop welder.In 1964 the Intervenor failed to grant a request bythe tool and die makers and machinists for aseparate local in that Union; and in 1966 they wererequired for the first time, despite their protests, tovote on ratification of the new contract with theother two units covered, rather than, as previously,voting separately.'In view of the foregoing, we conclude that thePetitioner'srequestedunitconstitutesahomogeneous, identifiable, traditional, departmentalgroup with a nucleus of craft tool and die makersand machinists who are engaged in the skills of theirtrade,who perform under common, separatesupervision similar functions that are different fromand not significantly integrated with the functions ofother production and and maintenance employees,and who have retained their identity as a distinctgroup during their inclusion in the broader unit. Wefurtherconclude that the pattern of separaterepresentationby9differentunions of skilledemployees,aswellastwoproductionandmaintenance units, tends to show, as the Employer'slaborrelationsmanagerconcedes,thattheestablishment of a separate unit of tool and gaugedepartmentemployeeswouldnotdisruptthestability of labor relations in this plant. In view,therefore, of the separate community of interest ofthe employees in the tool and gauge department inthe Employer's Burlington, Iowa, plant, and as thePetitionerisa labor organizationwhichhastraditionally represented units of such employees, wefindthat they may constitute a separate unitappropriate for the purposes of collective bargainingwithin the meaning of Section 9(c) of the Act, ifthey so desire, and that an election among theemployees in this voting group should be held todetermine their wishes.'Accordingly, we shall make no final unit finding,at this time, but, as provided below, shall direct anelection among those in the following voting group:Alltoolanddiemakers,machinists,theirapprenticesand helpers, and the machine shopwelder employed by the Employer in the tool andgauge department of its Burlington, Iowa, ArmyAmmunition and AEC plant, excluding all otheremployees and supervisors as defined in the Act.'Although the Petitioner made an offer of proof, which the HearingOfficer rejected, that the tool and die men are now on strike andproduction has not been affected,we find it unnecessary to consider suchproffered evidence3JayKayMetal Specialty Corp,163NLRB 719 In accord withestablishedBoard precedent,we shall includeinthedepartmentalgroup the helpers whom the Petitioner requests, and the welder whomit is willing to represent.Schick Incorporated130 NLRB 1501, 1502,(modified in other respects, 131NLRB 100, 105),GeneralMotorsCorporation, Fisher Body Division,Marion Indiana Plant,117 NLRB 947,949 In accord with the request of the Petitioner, we shall exclude a toolinspector who is located in the large machine shop, but who works primarilyout in the plant on production, is not in the tool and gauge department, andisunder separate supervision,as his interests are more closely identifiedwith the productionand maintenanceemployeesGeneral Electric Company,125 NLRB718, 720, fn 14We shall permit the two mechanical foremen'in the large machine shop and tool and die shop to vote subject to challenge,as the record herein is insufficient to determinewhether they are supervisorsor employees who should be included MASON & HANGER-SILAS MASON CO., INC.If a majorityin the votinggroup vote in favor ofInternationalAssociation of Tool Craftsmen and itsLocalNo. 18, N.F.I.U., theywillconstituteanappropriate unit and appropriate certification willissue.Iftheyvote in favor of Lodge 1010,InternationalAssociationofMachinists&AerospaceWorkers,AFL-CIO,theywillremainpart of theexistingunitand a Certification ofResults to that effect will issue.[Direction of Election4 omitted from publication.]469'In order to assure that all eligible voters may have the opportunity tobe informed of the issues in the exercise of their statutory right to vote, allparties to the election should have access to a list of voters and theiraddresseswhichmay be used to communicate with themExcelsiorUnderwear Inc,156NLRB 1236;NL R B v. Wyman-Gordon Company.394 U S 759. Accordingly,it ishereby directedthat an election eligibilitylist,containing the names and addresses of all the eligible voters, must befiledbythe Employer with the RegionalDirectorfor Region 13 within 7days of the date of this Decision and Direction of Election.The RegionalDirector shall make the list available to all parties to the election. Noextension of time to file this list shall be grantedby theRegional Directorexcept in extraordinary circumstancesFailuretocomply with thisrequirement shall be grounds for setting aside the election whenever properobjections are filed